department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date uil no gls-157994-01 cc pa cbs b3 memorandum for bernard nelson area_counsel natural_resources - houston from subject joseph w clark chief branch collection bankruptcy summons requests for revenue agents’ personal information as condition for access to audit sites this memorandum is the combined response from collection bankruptcy and summons and general legal services to your request for advice pertaining to conditions being placed on internal_revenue_service employees for access to audit sites it is our understanding that in the wake of the events of date a number of corporate taxpayers are requiring that irs revenue agents provide personal information such as their social_security_number home address and home telephone number as well as their vehicle identification information in order to obtain access to the taxpayers’ sites for audits at least one taxpayer has requested that the irs agents consent to a background check before admission to the site a separate but related matter is the issuance of identification badges by the taxpayer’s security force for use by the irs employee issue sec_1 whether a taxpayer’s requirement that an irs employee provide personal information before granting access to the audit site interferes with the irs’s ability to set the time and manner of the audit whether the employee can use taxpayer issued identification badges for security purposes while auditing the taxpayer on site conclusion a taxpayer’s requirement that irs employees provide personal private information before receiving access to the taxpayer’s audit site contravenes the irs’s authority to set the time and manner for the audit gls-157994-01 a taxpayer-issued badges provided to revenue agents for security purposes may be displayed or worn without violating any legal or ethical restrictions discussion irs has authority under sec_7605 to set time and place for the examination of taxpayer records congress has conferred upon the secretary_of_the_treasury the authority to determine the correct_tax liability and granted to the secretary broad powers to conduct investigations to determine the correctness of a taxpayer’s liability see sec_7801 sec_7601 sec_7601 provides in relevant part the secretary shall to the extent he deems it practicable cause officers or employees of the treasury_department to proceed from time to time through each internal_revenue_district and inquire after and concerning all persons therein who may be liable to pay any internal revenue tax and all persons owing or having care and management of any objects with respect to which any_tax is imposed the commissioner of the internal revenue has been delegated by the secretary the duty_of making inquiries determinations and assessments of all taxes imposed by the internal_revenue_code see sec_7803 400_us_517 treasury order while sec_7601 grants the irs broad authority to make inquiries it is generally sec_7602 which is cited for the irs’s investigatory authority that section provides in relevant part a authority to summon etc -for the purpose of ascertaining the correctness of any return making a return where none has been made determining the liability of any person for any internal revenue tax the secretary is authorized- to examine any books papers records or other data which may be relevant or material to such inquiry sec_7601 provides that b penalties - for penalties applicable to forcible obstruction or hindrance of treasury officers or employees in the performance of their duties see sec_7212 gls-157994-01 to summon the person liable for tax or any officer_or_employee of such person or any person having possession custody or care of books of account containing entries relating to the business if the person liable for the tax or any other person the secretary may deem proper to appear before the secretary at a time and place named in the summons and produce such books papers records or other data and to give such testimony under oath as may be relevant or material to such inquiry and to take such testimony of the person concerned under oath as may be relevant or material to such inquiry courts interpreting this section have consistently held that it empowers the irs with broad information gathering authority to conduct investigations see 465_us_805 951_f2d_1065 9th cir the broad authority of the irs to summons records is delineated in the seminal case of u s v powell 379_us_48 in powell pincite- the court held that the secretary was not required to show probable cause to issue a summons but was required to demonstrate that the investigation will be conducted pursuant to a legitimate purpose that the inquiry may be relevant to the purpose that the information sought is not already within the commissioner’s possession and that the administrative steps required by the code have been followed - in particular that the ‘secretary or_his_delegate ’ after investigation has determined the further examination to be necessary and has notified the taxpayer in writing to that effect the court further noted that the inability of the district_court to determine whether probable cause existed for issuance of the summons does not rob an enforcement proceeding of meaning inasmuch as the district_court still has the authority to determine whether the summons was issued for an improper purpose in order to prevent abuse of the court’s process u s pincite see also 636_f2d_1028 5th cir once the government meets the powell standards the burden shifts to the summonee to disprove one of the four elements or demonstrate that enforcement would constitute an abuse of the court’s process relevance has been described by the supreme court in the summons context as whether there is any information that would throw light on the correctness of the return see arthur young u s pincite n as the supreme court stated in arthur young pincite the language may be in sec_7602 reflects congress’ express intention to allow the irs to obtain items of even potential relevance to an ongoing investigation without reference to its admissibility the purpose of congress is obvious the service can hardly be expected to know gls-157994-01 whether such data will in fact be relevant until they are procured and scrutinized the irs need not accept the word of the summoned party that the records are not relevant it is entitled to make that determination for itself 469_us_310 see also wyatt f 2d pincite taxpayer cannot be judge of what is relevant and restrict the examination of his financial affairs to papers of his choosing just as the taxpayer cannot halt a proper investigation or determine what information is relevant to the irs’s investigation of tax_liability the taxpayer cannot determine the conditions under which the irs can conduct the investigation sec_7605 grants to the secretary the authority to set the time and place of examination sec_7605 provides in relevant part the time and place of examination pursuant to the provision of section shall be such time and place as may be fixed by the secretary and as are reasonable under the circumstances sec_301_7605-1 provides that the time and place of examination pursuant to section are to be fixed by an officer_or_employee of the internal_revenue_service and officers and employees are to endeavor to schedule a time and place that are reasonable under the circumstances emphasis added the regulation further indicates that it is reasonable for the irs to schedule an examination during regular work days for the irs throughout the year regardless of seasonal fluctuations in the taxpayer’s business see sec_301_7605-1 in addition the regulation provides that the irs is to determine whether the audit should occur at the irs office or the taxpayer’s place of business see c d reasonableness of time and place are determined by the circumstances of the case see eg united_states v 156_f2d_872 2d cir requiring taxpayer to take company books to revenue agents office was reasonable after agents were unable to conduct site audit due to harassment by taxpayers’ employees 84_fsupp_481 s d n y in absence of showing by taxpayer that production at irs office was not fair or proper commissioner’s request for production at irs office was deemed reasonable with respect to the identification of the employees congress has legislated that officers and employees of the irs must provide to the taxpayer their name and a unique identifying number this requirement was initiated by section of the irs restructuring and reform act of rra98 that section provides in relevant part rra98 was not codified into title_26 u s c gls-157994-01 a notice -the secretary_of_the_treasury or the secretary’s delegate shall provide that- an internal_revenue_service employee shall give a taxpayer during a telephone or personal contact the employee’s name and unique identifying number no other section of the code requires irs employees to identify themselves to taxpayers no code section requires that employees provide personal private information to taxpayers the internal_revenue_manual which sets forth guidelines for irs employees provides guidance for employees on what material is to be provided to the taxpayer in irm part examination of returns handbook sub sec_1 provides as follows revenue agents and tax auditors must verify during their first contact with the taxpayer either telephone or in-person that the taxpayer has the employee’s correct name telephone number and unique employee identification_number the taxpayer has no right to set any conditions on the time and place of the audit rather the taxpayer is limited to objecting to the irs’s designation of time and place as being unfair or improper see eg united distillers wolrich supra any taxpayer who requires that irs employees provide their personal private information or consent to a background check before being granted access to an audit site is acting in contravention of the secretary’s authority to set the time and place for the audit various subsections of sec_6103 permit irs employees to make certain disclosures to taxpayers and to third parties for tax_administration_purposes and such disclosures would include their name and credentials that code section is beyond the scope of this memorandum and will not be discussed here the collection and criminal investigation functions also have published guidelines for their employees to follow see irm handbook sub sec_5 collection - name telephone number and unique identifying number and irm handbook sub sec_5 criminal investigation - name and credentials federal_law prohibits anyone copying or duplicating the employee’s credentials title u s c sec_701 which provides in relevant part whoever photographs prints or in any other manner makes or executes any engraving photograph print or impression in the likeness of any such badge identification card or other insignia except as authorized under regulations shall be fined under this title or imprisoned not more than six months or both gls-157994-01 the office of personnel management opm has determined that six pieces of information about federal employees can be made available when such information is sought by members of the public irm c f_r generally this information is available from the employees official personnel file opf the items of information are name present and past position titles and series present and past grades present and past annual salary rates including awards present and past duty stations including address and position description and job elements id by determining that these pieces of information about federal employees may be publicized the opm has determined that personal information is not to be publicized and therefore the employees will not be required by the government to provide this information b taxpayer issued identification badges as indicated in area counsel’s memorandum based on increased security concerns taxpayers have requested all audit team personnel to wear company-provided badges and some taxpayers may have required social_security numbers before issuing a badge in the absence of a company-provided badge building security personnel or persons operating adjacent parking facilities have requested agents to present personal identification such as a driver’s license for access to the building or the parking facility and to leave the personal identification with security personnel in our opinion service employees may use or wear taxpayer-issued badges to simplify regular access to the taxpayer’s premises without violating nontax laws or general ethics principles applicable to government employees although such a practice eliminates a clear visual distinction between the irs employee and company employees it is unlikely to create any appearance of a less than objective relationship to the taxpayer a taxpayer-issued badge in the context of security concerns does not present the ethics issues that are raised when a badge is provided for the user’s personal benefit eg if a taxpayer were to provide badges to irs employees that permit access to employee_benefits such as an employee cafeteria employee gym etc see c f_r b employees shall act impartially and not give preferential treatment to any private organization or individual b employees shall avoid actions creating the appearance that they are violating the law or ethical standards employees shall not use public_office for private gain as indicated above we conclude that if a taxpayer conditions an irs employee’s access to its premises on the provision of personal information other than the employee’s name and unique identifying number as required under the irs reform and restructuring act the service may invoke its authority under sec_7605 to move the examination site to an irs office all agents are issued irs pocket the exception to this determination is information pertaining to all occupational series criminal investigators no information pertaining to criminal investigators is to be made public irm gls-157994-01 commissions for use as proof of their authority in the performance of official duties see irm and exhibit therefore although irs employees may accept and use taxpayer badges for access to an audit site taxpayers may not condition access to the audit site including the audit site’s parking facility on receiving personal information or inspecting the employee’s personal identification media such as a driver’s license in addition taxpayers should be advised that agents may not leave their irs credentials with security or other personnel while on the premises nor may copies be made pursuant to u s c sec_701 it is a misdemeanor to possess any department badge identification card or other insignia or photograph or make a copy or other colorable imitation of any such badge except as authorized under regulations although taxpayers may inspect a pocket commission no regulations permit anyone other than an authorized government_official to possess or copy such credentials in order to prevent any misuse of irs credentials in violation of the statute agents may not leave their pocket commissions with taxpayer or security personnel nor may copies be made of their irs credentials recommendation we recommend that if taxpayers obstinately refuse to permit irs employees access to their site without providing personal information such as social_security_number home address and telephone number or private motor_vehicle information then the irs should invoke the secretary’s authority to move an examination from on-site to the local irs office as provided in sec_301_7605-1 g transfers initiated by service nothing in this section shall be interpreted as precluding the service from initiating the transfer of an examination at a particular location if the transfer would promote the effective and efficient conduct of the examination while the irs generally attempts to conduct examinations in a manner to balance the convenience of the taxpayer with the need to conduct an efficient and effective examination if the requirements of sound tax_administration favor moving the location of the audit such transfer is within the irs’s discretion if after initiating a transfer to the irs examiner’s post of duty the taxpayer s refuses to comply with the summons and produce the records it may be necessary to invoke judicial enforcement of the summons under sec_7604 the irs can of course pursue judicial enforcement of if the taxpayer or its representative should continue to refuse to comply with the summons in addition to being held in contempt the irs can recommend that the contumacious party be held criminally liable see sec_7210 any person who being duly summoned to appear and produce records as required under section neglects to appear or to produce such records shall upon gls-157994-01 a summons to conduct an audit on site it will be for management to determine the best procedure to follow obviously we would hope that some arrangement can be made to satisfy the taxpayer’s concerns about security without requiring that the irs transfer the audit to the field_office or resort to judicial enforcement however it also is not necessary for irs employees to jeopardize their own personal privacy - in order to satisfy the taxpayer’s concerns about security - when engaging in sound tax_administration as for taxpayer-issued badges badges provided to revenue agents for security purposes may be displayed or worn without violating any legal or ethical restrictions however taxpayers may not condition access to audit sites on irs employees complying with requests for personal identifying information surrendering their credentials or permitting the credentials to be copied if there is a need for further advice from general legal services with regard to information required by taxpayers from agents prior to granting access to audit sites or parking facilities please contact eva tewel at if you have any questions concerning the matter under sec_7605 feel free to call joseph clark at conviction thereof be fined not more than dollar_figure or imprisoned not more than one year or both together with costs of prosecution recommendations for prosecution under sec_7210 are rare and fall under the jurisdiction of the office of division counsel criminal tax
